Citation Nr: 1400510	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  08-13 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989.

This appeal arose before the Board of Veterans' Appeals (Board) from an August 2007 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA), Regional Office (RO), which had denied increased evaluations for the service-connected right and left knee medial meniscus tears (right knee evaluated as 20 percent disabling, the left knee evaluated as 10 percent disabling), degenerative joint disease of the right and left knee (each evaluated as 10 percent disabling), and the residuals of a right ankle sprain with mild degenerative changes (evaluated as 10 percent disabling).

In November 2011, the Board issued a decision that denied increased evaluations for the bilateral knee and right ankle disabilities.  In the introduction to this decision, the Board had noted that the Veteran had made vague references to his service-connected disabilities causing difficulties with employment.  The RO was then requested to contact the Veteran and ascertain whether he wanted to pursue a TDIU claim.

The Veteran appealed the Board's November 2011 decision to the Court of Appeals for Veterans Claims (CAVC).  A Joint Motion for Partial Remand (JMR) was filed on November 2, 2012.  On November 13, 2012, CAVC issued an Order vacating the November 2011 Board decision and returned the case to the Board for action consistent with the JMR.  The case is now before the Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

While further delay is regrettable, the Board finds that further development is needed in order to comply with the JMR and the CAVC's Order.

The Veteran had filed a claim for an increased evaluation for this service-connected bilateral knee disability and the right ankle disability in October 2005.  In his letter, he stated that "I tried to go to work but these conditions are effecting my hips and back now."  Based on this statement, the RO issued a Deferred Rating action that instructed that the Veteran was to be asked in the award letter if he had intended to file a claim for TDIU.  He was also to be told that no further action would be taken as to this claim until after he responded.  The Veteran was asked whether he wished to file a claim in the June 2006 award letter, see page 3.  No response was received from the Veteran or his representative.

The June 2006 award letter had also informed the Veteran of the evaluations assigned to his disorders: 20 percent for the right knee medial meniscal tear; 10 percent for the left knee medial meniscal tear; 10 percent for degenerative joint disease in each knee; and 10 percent for anterior talofibular right ankle sprain with mild degenerative changes and mortise narrowing.  The combined evaluation, with consideration of the bilateral factor, was 50 percent, effective from October 26, 2005.

In March 2007, the Veteran filed another claim for an increased evaluation for these service-connected disabilities.  Following the submission of VA treatment records and a VA examination performed in June 2007, the RO continued the evaluations assigned in a rating decision issued in August 2007.  The Board denied increased evaluations in the November 2011 decision and noted in the introduction to the decision that the Veteran was to be contacted and asked whether he wanted to pursue a claim for TDIU.

The Veteran appealed this decision to the CAVC.  In a November 7, 2012 JMR, CAVC was asked to vacate the Board's decision, stating that the Board had committed error by failing to take any "dispositive action" as to the issue of entitlement to TDIU.  It was stated that the Board should have either referred this matter to the RO or remanded it for expedited treatment.  The CAVC Order clearly stated that the Board decision was being remanded "only to the extent that it failed to adjudicate entitlement to a total disability rating based upon individual unemployability."

As noted above, the Veteran's service-connected disabilities are as follows: 20 percent for the right knee medial meniscal tear; 10 percent for the left knee medial meniscal tear; 10 percent for degenerative joint disease in each knee; and 10 percent for anterior talofibular right ankle sprain with mild degenerative changes and mortise narrowing.  The combined evaluation, with consideration of the bilateral factor, was 50 percent.  

According to 38 C.F.R. § 4.16(a), if there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2013).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  In the instant case, the Veteran does not meet the schedular criteria for the award of TDIU.  

However, in contrast, 38 C.F.R. § 4.16(b) merely requires a determination that a particular Veteran is currently rendered unable to secure or follow a substantially gainful occupation by reason of his or her service-connected disabilities.  See VAOPGCPREC 6-96.  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed under 38 C.F.R. § 4.16(b). 

The Board itself cannot assign an extraschedular rating in the first instance.  See Thun v. Shinseki, 572 F.3d 1366 (2009).  Although Thun only dealt with ratings under § 3.321(b)(1), the analysis in those cases is analogous to TDIU ratings under § 4.16(b) as well, in view of that section's similar requirement of referral to the Director of VA's Compensation and Pension Service, in addition to Court precedents requiring consideration of § 4.16(b) when the issue is raised in an increased-rating case.  See Stanton v. Brown, 5. Vet. App. 563, 570 (1993); Fanning v. Brown, 4 Vet. App. 225, 229 (1993). 

That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension (hereinafter "C&P") Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the Director of C&P Services determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular claim on the merits.  In fact, the Court held that although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating once the Director of C&P Services determines that an extraschedular rating is not warranted.  Anderson v. Shinseki, 22 Vet. App. 423, 427-8 (2009); see also Floyd v. Brown, 9 Vet. App. 96-7 (1996) (stating that once Board properly refers an extraschedular rating issue to Director of C & P for review, appellant may "continue[ ] to appeal the extraschedular rating aspect of this claim"); see also 38 U.S.C.A. §§ 511(a), 7104(a) ("All questions in a matter ... subject to decision by the Secretary shall be subject to one review on appeal to the Board."). 

Where, as in this case, a Veteran fails to meet the applicable percentage standards, an extraschedular rating is for consideration where the Veteran is found unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities ("substantially gainful employment" has been defined by the CAVC as an occupation that provides an annual income htat exceeds the poverty threshold for one person, see Faust v. West, 13 Vet. App. 342 (2000)); see also 38 C.F.R. § 4.16(b) (2013).  Individual unemployability must be determined without regard to any non-service connected disabilities or a veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.19 (2013); see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran fill in and return a VA Form 8940, "Veteran's Application for Increased Compensation Based on Individual Unemployability."

2.  Schedule the Veteran for a complete VA examination in order to determine whether the Veteran has been rendered unemployable by his service-connected disabilities.  The claims folder, to include any pertinent records contained in the Veteran's Virtual VA folder, must be made available for the examiner to review in conjunction with the examination; such review must be documented in the examination report.  All indicated special studies deemed necessary must be conducted.  A complete rationale for the opinion rendered must be provided.  If an opinion cannot be reached without resort to mere speculation, this must also be fully explained.

3.  The Veteran must advised of the importance of reporting to the scheduled examination and of the possible adverse consequences of failing, without good cause, to so report.  See 38 C.F.R. § 3.655 (2013).  A copy of the notification letter sent to the Veteran advising him of the time, date, and location of the scheduled examination must be included in the claims folder and must reflect that it was sent to his last known address of record.  If he fails to report, the record must indicate whether the notification letter was returned as undeliverable.

4.  If the Veteran is determined to be unemployable due to his service-connected disabilities following the above examination, the claims folder must be referred to the Director, Compensation Service for consideration of entitlement to TDIU on an extraschedular basis.

5.  Once the above-requested development has been completed, the Veteran's claim for TDIU must be readjudicated.  If the decision remains adverse to the appellant, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be given an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


